 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Kenneth Warren Foose, II,                           No. CV-18-04634-PHX-DJH
10                  Plaintiff,                           ORDER
11   v.
12   United States of America,
13                  Defendant.
14
15          Before the Court is the parties’ Stipulated Motion for Stay of the Proceedings
16   (Doc. 19). Plaintiff initiated this action for return of his male Galapagos tortoise seized by
17   the government on June 22, 2017. (Doc. 1 at 9). At the time Plaintiff initiated this action,
18   there was no pending criminal charges against him. (Id.) However, on February 28, 2019,
19   Plaintiff informed the Court that “on or about January 23, 2019, an indictment was filed in
20   the United States District Court for the Southern District of Texas, Corpus Christi Division,
21   alleging [Plaintiff] engaged in activity that allegedly violated the Endangered Species Act,
22   16 U.S.C. §§ 1538(a)(1)(E), and 1538(a)(1)(F).” (Doc. 19 at 2). Plaintiff represents that
23   the criminal indictment changes the nature of the case and how it can proceed in this Court.
24   (Doc. 16 at 2). Thus, the Court ordered the parties to file a status report no later than March
25   12, 2019, indicating how they wish to proceed with the matter. (Doc. 17).
26          The Stipulated Motion for Stay of Proceedings requests that the Court stay the
27   matter pending the outcome of the criminal case. (Doc. 19). However, the parties failed
28   to cite any relevant authority permitting such a stay or any relevant authority that the case
 1   can proceed in this Court while the criminal case proceeds simultaneously in the United
 2   States District Court for the Southern District of Texas. Therefore, the Court will deny the
 3   parties’ request to stay the proceeding. The government shall have up to and including
 4   March 25, 2019, to file an answer or otherwise respond to Plaintiff’s Complaint.
 5   Accordingly,
 6          IT IS ORDERED that the parties Stipulated Motion for Stay of the Proceedings
 7   (Doc. 19) is DENIED; and
 8          IT IS FURTHER ORDERED that the government shall have up to and including
 9   March 25, 2019, to file an answer or otherwise respond to Plaintiff’s Complaint.
10          Dated this 12th day of March, 2019.
11
12
13                                                Honorable Diane J. Humetewa
14                                                United States District Judge

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
